Citation Nr: 0711914	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1959 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2004 and August 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  The January 2004 rating decision 
granted service connection for diabetes mellitus and assigned 
an initial 20 percent rating effective from January 17, 2003.  
In January 2004 correspondence to the RO, the veteran 
requested a higher rating for the diabetes mellitus.  A 
rating decision was thereafter issued in August 2004 which 
confirmed and continued the initial 20 percent rating.  The 
veteran's notice of disagreement was received at the RO in 
September 2004.


FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's diabetes mellitus has been manifested by a need 
for daily oral medication or insulin injection once per day, 
and a restricted diet; however, the need for activity 
regulation such as avoidance of strenuous occupational or 
recreational activities has never been demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In May 2003 and October 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claim, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2005 statement of the case (SOC) and September 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  
Further, the claims file reflects that the SOC and SSOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

It appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  

II.  Increased Rating

The veteran seeks an initial rating in excess of 20 percent 
for service-connected diabetes mellitus.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran served on active duty from November 1959 to 
August 1968.  Before being diagnosed with diabetes mellitus 
in late 2002, the veteran had already been found unemployable 
due to multiple service-connected disabilities, including 
post-traumatic stress disorder, rated at 70 percent 
disabling.  Specifically, entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) was established pursuant to a June 2002 
rating decision.  Additionally, VA and private medical 
records reveal that the veteran is status post pituitary 
neoplasm, excised in 1988, and has coronary artery disease, 
status post coronary artery bypass grafting in 1997.  

A December 2002 VA outpatient record notes that the veteran 
was placed on oral medication to control his blood sugar 
levels.  At that time, the veteran was also taking prednisone 
chronically for treatment of his pituitary neoplasm, which 
was expected to contribute to the elevated blood sugar.  At 
that time, it was not certain whether the veteran had steroid 
induced hyperglycemia or diabetes mellitus, or glucose 
intolerance.  

Private treatment records reveal that the veteran received 
regular treatment for diabetes mellitus beginning in mid 
2003.  An August 2003 memorandum from the medical director of 
the LBJ Tropical Medical Center in American Samoa (LBJ), 
indicated that the veteran had a history of diabetes mellitus 
which had been treated with oral medications with little 
control of blood sugar.  The veteran was switched to Insulin 
NPH, 25 units once daily in the morning, as of July 2003.  

A VA examination in October 2003 reveals that the veteran was 
still taking NPH insulin, 25 units every morning.  He 
reported bilateral numbness of both feet, polyuria, 
polydipsia and poly phagia.  He complained of blurred vision, 
which was corrected with prescription glasses.  He had 
occasional overall fatigue and weakness.  He visited his 
primary care physician at LBJ hospital every 2 months.  The 
diagnosis was type II diabetes mellitus.  

A January 2004 memorandum from the medical director at LBJ 
revealed that the veteran's insulin level was increased to 
NPH 35 units in the morning.  

A June 2004 memorandum from the medical director at LBJ 
explained that the veteran had a history of status post 
pituitary adenoma resection, insulin dependent diabetes 
mellitus, hypothyroidism, and senile dementia.  
Neurologically he was oriented to place and person; however 
he was not oriented to year, month, or date.  According to 
the veteran's wife, he did not know where his clothes were, 
he slept most of the time at home, and he had to be reminded 
to take his bath.  

A September 2004 memorandum from the medical director at LBJ 
indicated that the veteran's insulin dose was further 
increased to 45 units daily in the morning.  This memo also 
mentioned that the veteran was treated with an insulin 
injection on admission to the hospital in July 2003.  

Finally, an August 2005 memorandum from the medical director 
at LBJ revealed that the veteran was still taking 45 units of 
NPH insulin daily.  His weight had reduced from 204 in 
December 2004 to 194 in August 2005.  The veteran's wife, a 
retired nurse, prepared a very restricted diet from the 
veteran.  "He is on daily activities," according to the 
medical director.  The memorandum also revealed that the 
veteran was admitted to the hospital from May 28, 2005 to 
June 1, 2005.  He was on 1-2 months follow-up appointment in 
the medical clinic.  

The veteran's service-connected diabetes mellitus has been 
rated as 20 percent disabling since the effective date of 
service connection.  As provided by the VA Schedule for 
Rating Disabilities, a 20 percent rating s assigned for 
diabetes mellitus, under 38 C.F.R. § 4.119, Diagnostic Code 
7913, when the condition requires insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  
The next higher rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities.  A rating of 60 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.  When diabetes mellitus has 
been conclusively diagnosed, a request for a glucose 
tolerance test solely for rating purposes should not be 
requested.  38 C.F.R. § 4.119, Note 2 following Diagnostic 
Code 7913.

The veteran's diabetes mellitus is currently rated as 20 
percent disabling.  In order for the next higher 40 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The use of 
the conjunctive "and" means that all requirements would have 
to be met before reimbursement could be authorized.  Cf. 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  The Board 
acknowledges that the medical evidence shows that the 
veteran's diabetes mellitus continues to require insulin and 
restricted diet.  The question in this case is whether the 
condition also requires regulation of activities.  

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  There is no evidence in the VA 
clinical records or examination reports, or the memorandums 
prepared by the LBJ medical director, that any physician has 
ever recommended avoidance of strenuous occupational and 
recreational activities as a result of the diabetes mellitus.  

Although the evidence reflects that the veteran sleeps most 
of the time at home, there is no indication that he has been 
directed to regulate his activities due to the diabetes 
mellitus.  

Absent a finding that regulation of activities is required, 
the preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a higher rating for diabetes 
mellitus is not warranted.  


ORDER

An initial rating in excess of 20 percent for service-
connected diabetes mellitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


